Order entered March 31, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00207-CR

                           STEPHANIE ANN SCHENK, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 380th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 380-82013-2012

                                           ORDER
       Appellant’s motion for extension of time to file a motion for rehearing is GRANTED.

Appellant’s motion for rehearing shall be filed by April 16, 2015.


                                                      /s/   DAVID L. BRIDGES
                                                            JUSTICE